DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In regards to the claim objection of claim 4.
Applicant’s arguments, see Remarks, filed 9/20/2022, with respect to claim  have been fully considered and are persuasive. The objection of 6/20/2022 has been withdrawn. 
In regards to the anticipation rejection of claims 1-4 and 13
Applicant’s arguments, see Remarks, filed 9/20/2022, with respect to the rejection(s) of claim(s) 1-4 and 13 under Kasack have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Heydner.
In regards to the anticipation rejection of claims 5-9
Applicant’s arguments, see Remarks, filed 9/20/20, with respect to claims 5-9 have been fully considered and are persuasive.  The amendments overcome prior art. The rejection of 6/20/2022 has been withdrawn. 
In regards to the anticipation rejection of claim 14
Applicant's arguments filed 9/20/2022 have been fully considered but they are not persuasive. The applicant argues that Heydner does not teach the engaging / support relationship between a main sliding block and an indicating sliding block. The examiner respectfully disagrees. As currently written, the claims allow engaging and support to be broadly interpreted. Specifically, the indicating sliding block engages the main slider by at least operationally causing the movement of the main slider and physically indirectly through the lever. Additionally, it can be interpreted as being supported by the main slider since in figure 1 the main slider supports the indicating slider against upward movement.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on June 19th 2017. It is noted, however, that applicant has not filed a certified copy of the CN201710465942.0 application as required by 37 CFR 1.55.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on May 18th 2018. It is noted, however, that applicant has not filed a certified copy of the CN201810482146.2 application as required by 37 CFR 1.55.
Acknowledgment is made of applicant’s petition (filed 10/21/2022) to have the office retrieve the certified copies electronically. At the time of writing the priority documents have not been received, however upon reception the priority claim will be acceptable under 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1 and 2) as being anticipated by Heydner US 4620735 A (hereinafter Heydner).
In regards to claim 1, Heydner teaches the door lock (See fig 1), comprising: a main sliding block (8) that is able to move to and fro between a locked position (See fig 2) and a released position (See fig 1) along a first direction (up and down with respect to fig 1), and the main sliding block being able to lock the door lock when at the locked position (See fig 2 and Col 3 lines 14-49), and the main sliding block being able to release the door lock when at the released position (See fig 1 and Col 3 lines 14-49); and an indicating sliding block (24) that engages the main sliding block (Both operationally and indirectly via 20) and is able to move to and fro with respect to the main sliding block between a closed position and an open position along the first direction when the main sliding block moves to and fro between the locked position and the released position along the first direction (See figs 1 and 2), wherein the closed position and the open position of the indicating sliding block are used for indicating whether the door lock is in a locked state or in a released state (See fig 2).  
In regards to claim 2, Heydner teaches the door lock of claim 1, further comprising: an indicating apparatus (33-35) that is able to output an indicating signal according to the closed position and the open position of the indicating sliding block, and the indicating signal being used for indicating whether the door lock is in the locked state or in the released state (Col 6 lines 12-24, see figs 1-2).   
In regards to claim 3, Heydner teaches the door lock of claim 2, wherein: the indicating sliding block is able to move to and fro between the closed position and the open position along the first direction; the indicating sliding block is able to move from the open position to the closed position when the main sliding block moves from the released position to the locked position; and the indicating sliding block is able to move from the closed position to the open position when the main sliding block moves from the locked position to the released position (See figs 1-2 , as they are connected by the lever 20).
In regards to claim 4, Heydner teaches the door lock of claim 3, further comprising: an indicating latch (3) that is able to accordingly move to and fro along a second direction (horizontally with respect to fig 1), that is orthogonal with respect to the first direction (See fig 1), when the indicating sliding block moves to and fro along the first direction, wherein the indicating latch is used for starting the indicating apparatus so that the indicating apparatus outputs the indicating signal (indirectly as 3 must be in the position shown in fig 2 in order to start the indicating apparatus).
In regards to claim 13, Heydner teaches the door lock of claim 1, wherein: the indicating sliding block is arranged at one side of the main sliding block, and the main sliding block brings the indicating sliding block to move from the closed position to the open position (See figs 1 and 2).  
In regards to claim 14, Heydner teaches a door lock (See fig 1), comprising: a main sliding block (8) configured to move to and fro between a locked position (See fig 2) and a released position (See fig 1) along a first direction (up and down with respect to fig 1), wherein the main sliding block locks the door lock when at the locked position (See fig 2 and Col 3 lines 14-49) and releases the door lock when at the released position (See fig 1 and Col 3 lines 14-49); and an indicating sliding block (24) that engages (Both operationally and indirectly) and is supported by and movable with respect to the main sliding block (See figs 1 and 2), wherein: movement of the main sliding block translates into movement of the indicating sliding block (See figs 1 and 2); the indicating sliding block is able to move to and fro between a closed position (See fig 2) and an open position (See fig 1) along the first direction when the main sliding block moves to and fro between the locked position and the released position along the first direction (See figs 1 and 2); and the closed position and the open position of the indicating sliding block are used for indicating whether the door lock is in a locked state or in a released state (Col 6 lines 12-24, see figs 1-2).
Allowable Subject Matter
Claims 5-12 allowed.  
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or fairly suggest the door lock as claimed in independent claims 5 and 10 of the instant application. The examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight.
Regarding independent claims 5 and 10, the prior art of record, including Dirnberger et al. US 20180008120 A1 and Wang WO 2016082744 A1, teaches door locks having much of the claimed structure, but fails to teach each and every limitation of the claims. Specifically, the prior art fails to teach an indicating latch that is able to move to and fro on an upper surface of the indicating sliding block, and the indicating latch being able to accordingly move to and fro along a second direction that is orthogonal with respect to the first direction when the indicating sliding block moves to and fro along the first direction, in addition to the other claimed structure and functionality. One of ordinary skill in the art would not find it obvious to modify the structure and functionality of the main sliding block and the indicating sliding block of the prior art to be configured and to function as claimed in the instant application without the use of hindsight and/or destroying the references. Therefore, the prior art does not disclose, the door lock arrangement of independent claim 5 and the door lock arrangement of independent claim 10.
Clams 11 and 12 are allowed due to their dependency on the allowed claim 10.
Claims 6-9 are allowed due to their dependency on the allowed claim 5.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H WATSON whose telephone number is (571)272-5393. The examiner can normally be reached M-F 8 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER H WATSON/Examiner, Art Unit 3675                                                                                                                                                                                                        
/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675